Per Curiam.

Appellant, without the advice or assistance of counsel, entered a plea of guilty at his preliminary hearing before the Municipal Court. This plea of guilty was introduced into evidence by the state at appellant’s trial over the objection of the defendant. The admission of the plea into evidence constituted a violation of appellant’s rights under the due process clause of the Fourteenth Amendment. White v. Maryland, 373 U. S. 59.
The motion for leave to appeal is granted, the judgment of the Court of Appeals is reversed, and the cause is remanded to the Court of Common Pleas for further proceedings according law.

Judgment reversed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.